 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorth American Aviation,Inc.'andInternational Brotherhoodof Electrical Workers,AFL-CIO,Petitioner.Case No. 21-RC-6015.April 22, 1960DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Floyd C. Brewer, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Member Rodgers, Jenkins, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Employer is engaged in the research, development, and manu-facture of airframes, missiles, rocket engines, nuclear reactors, andcomponent parts at its various plants and facilities throughout theUnited States. Its operations in the Los Angeles area are divided intofive operating divisions : Los Angeles, Missile, Autonetics, Rocket-dyne, and Atomics International.The Petitioner seeks to represent a unit composed of all the employ-ees of department 704 of the Employer's Atomics InternationalDivision.'The employees sought are located at three facilities in theLos Angeles area : the Santa Susana facility, the 21600 West Vanowenfacility, and the Desoto Street facility.The Intervenor contends that1The Employer's name appears as amended at the hearingz The hearingofficer properlyrejected an exhibit and offer of proof dealingwith workperformedat the Employer'sRocketdyne Division.We haveexamined the exhibit andare convinced it has no bearing on the question of the appropriateness of a unit ofdepartment704 employees at the AtomicsInternational Division.The Employer'smotion tostrike thetestimony of witnesses Bowes, Bradfield,Mahoney,and Faulconer and any othertestimonydealing with the relationship between the Em-ployer's departments 6 and 9,and department 56, is denied.Although thistestimony haslittle relevancyto the unit issue,the Employerwas in no way prejudiced by its admissionand we do not rely on it as a basis for our Decisionand Order.8United Automobile, Aircraftand Agricultural Implement Workers ofAmerica, UAW,AFL-OIO, waspermitted to intervene on the basis of both a contractual and a card-showing of interest.4At thehearing, the Petitioner amended its petition to exclude the classifications ofwelder, reactor component senior, and welder, reactor component,at the 21600 WestVanowen and Desoto Street facilities.127 NLRB No. 50. NORTH AMERICAN AVIATION, INC.357all of these employees are covered by a current collective-bargainingagreement between the Employer and the Intervenor, and that theagreement therefore bars any election.We find no merit in the Intervenor's contention. The record showsthat,with respect to the employees at Santa Susana, there is nohistory of collective bargaining I and, with respect to department 704employees generally, neither the Employer nor the Intervenor haseven treated these employees as part of the existing bargaining unit.'There remains, however, the question of the appropriateness of aunit of department 704 employees.The Employer contends that anyunit limited to less than all of the plants of the Employer in the LosAngeles area is inappropriate, and also that the employees in depart-ment 704 alone do not constitute a functionally distinct and homo-geneous group of a kind that the Board has recognized as appropriatefor separate representation.All of the department 704 employees at the Employer's AtomicsInternational Division are located at three facilities : Santa Susana,21600 Vanowen, and Desoto.Department 704 bears the title of Research and Development Shopsand Electronics Shop on the Employer's organizational chart of theAtomics International Division.The department 704 employeessought by the Petitioner have the following job classifications : enginelathe operator, senior; glassblower, laboratory apparatus; G.S.E.electrician;G.S.E. electrical installer; instrument mechanic, elec-tronics; lathe machinist; machinist, engineering development, senior;machinist engineering development; material stock clerk; mechanic,A.E.R. laboratory, senior; mechanic, A.E.R. laboratory; mechanic,engineering laboratory;mechanic, engineering laboratory, junior;milling machine machinist; milling machine operator, senior; reactorassembly mechanic; saw operator, band; utility man, machine shop;5NorthAmericanAviation,Inc,120 NLRB 1155, 1157.6In reaching this conclusion, we rely on the following : (1) The uncontradleted testi-mony of theEmployer'scorporatedirector of labor relations that in the entire periodsince 1946during which be has conducted collectivebargainingfor the Employer, theIntervenor has never claimed that department 704 employees were part of the existingbargaining unit;(2) the fact that thereare no districts or zones that include depart-ment 704 employeesor districtstewards or zone committeemenwho representsuch em-ployees as there are for other employees in the bargaining unit; (3) many of theemployees in department 704 are in classifications not covered by the existing collective-bargainingagreement; (4) the periodicseniority lists covering all bargaining unit em-ployees in the Los Angeles area, whichare furnishedto the Intervenorpursuant to theterms of thecollective-bargainingagreement,have neverincludedany department 704employees, and the Intervenor has neverobjectedto this omission ; (5) the union-security,check-of, and grievance-procedureprovisionsof the collective-bargaining agreement havenever been applied to the employees of department704 ; (6) the natureof past grievancesfiled by theIntervenor against the Employer clearly indicatesthatthe Intervenor itselfnever considered the department 704 employees to be partof the certifiedunit as thegrievances are based on the contention that nonbargaining unit personnel were perform-ingwork that was normally performed by bargaining unit employees.SeeGeneralElectric Company,119 NLRB1233.See alsoMilens,124 NLRB 389;Red Dot Food8,Inc.,114 NLRB 145;Bell Aircraft Corporation,98 NLRB 1277. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDand additionally, at Santa Susana, welder, reactor components, senior,and welder, reactor component.There are 8 other departments at Atomics International which haveemployees with many, if not most, of the same classifications as theemployees in department 704, and in the Los Angeles area there area total of 73 departments that have employees with similar classifi-cations.All of the employees with similar job classifications exercisesimilar skills and are interchangeable regardless of the departmentand facility in which they work.The department 704 employees sought by the Petitioner work ina large number of physically dispersed work areas, and under differentphysical and security clearance conditions.They not only have nocontact with the Employer's production employees, but are morelikely to see and work with employees of other engineering depart-ments than with other employees of department 704.The employees who comprise department 704 originally came fromother engineering shops of the Employer.They are primarily as-signed in work teams to assist the Employer's engineers in researchengineering, and are frequently loaned to various engineering de-partments for specific projects.There is a substantial amount of interchange between department704 employees and employees of other departments of the AtomicsInternational Division.Between January 1, and October 1, 1959, forexample, 12 employees transferred into department 704 from otherAtomics International departments, and during the same period, 35employees moved from department 704 to other departments.It is apparent that the department 704 employees do not comprisea unit which may appropriately be represented separately.The 23classifications in that department represent a heterogeneous groupingof employees with differing skills who have been administrativelygathered by the Employer to be used on various engineering researchprojects.In view of the foregoing, as well as the wide physical dis-persion of the employees, the similarity of their work to that of otheremployees in similar classifications, and the interchange of department704 employees with employees of other departments, we find that aunit limited to department 704 employees is inappropriate.'At the close of the hearing, the Petitioner made a request for analternative unit in the event the Board should deny its primary re-quest.The alternative request was for a unit of all employees in allthe departments at Santa Susana, 21600 West Vanowen and DesotoStreets who hold the 23 job classifications in department 704 and who7SeeJ.H. Baxter and Company,118 NLRB 682;Wyman-GordonCo., 117 NLRB 75.In view of our finding that a unit of department 704 employees is not appropriate as afunctionally distinct departmental unit, we deem it unncessary to consider the Employer'sargument that a unit limited to less than all the Employer's plants in the Los Angelesarea is inappropriate. MERLIN NOVELTY CO., INC.359are not now covered by any collective-bargaining agreements.TheEmployer and Intervenor vigorously objected to this alternative re-quest and the Petitioner offered no evidence whatsoever as to the ap-propriateness of the alternative unit.As there is no evidence on whichto determine the appropriateness of the alternative unit, we deny thePetitioner's request.[The Board dismissed the petition.]Merlin Novelty Co.,Inc.andUnited Hatters, Cap&MillineryWorkers InternationalUnion, AFL-CIOandLocal 144, Serv-ice, Production and Maintenance Workers, Independent, Partyto the ContractLocal 144,Service, Production and Maintenance Workers, Inde-pendentandUnited Hatters,Cap & Millinery Workers Inter-national Union,AFL-CIOandMerlin Novelty Co.,Inc., Partyto the Contract.Cases Nos. 2-CA-6669 and 2-CB-2638. April25, 1960DECISION AND ORDEROn December 16, 1959, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent Company and the Respondent Union had engaged inand were engaging in certain unfair labor practices and recommend-ing that they cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the Respondent Company filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent Company's exceptions, and the en-tire record in the case, and hereby adopts the findings,' conclusions,and recommendations 2 of the Trial Examiner.iWe do not adopt the Trial Examiner's finding that the Respondent Union,by execut-ing the illegal contract,violated the Act since the record clearly shows that the executiondate was more than 6 months prior to the filing of the charge against the RespondentUnion.However,we do find that the Respondent Union,by maintaining and enforcingthe contract within the 6-month period,violated Section 8(b)(1)(A) and(2) of the Act.-2 The Trial Examiner recommended that the Respondents be ordered jointly andseverally to reimburse all present and former employees for dues, fees,assessments, orothermoneys unlawfully exacted from them under the contract.We agree that re-127 NLRB No. 54.